DETAILED ACTION
Allowable Subject Matter
	Claims 1-20 are allowed.
	The following is an examiner’s statement of reasons for allowance: prior art of record does not teach or suggest the subject matter of independent claims 1, 9 and 17. More specifically, the prior art of record does not teach or suggest receiving, by one or more processing units, a query request from a client, wherein the query request comprises information of a previous query request from the client; retrieving, by the one or more processing units, a first query result of the query request and a second query result of the previous query request; sending, by the one or more processing units, a delta data and a first indicator to the client in response to the first query result being different from the second query result, wherein the delta data is a difference between a first data of the first query result and a second data of the second query result, and the first indicator indicates matching data comprised in both the first query result and the second query result; and embedding, by the one or more processing units, a Hypertext Transfer Protocol (HTTP) entity tag (Etag) value and the previous query request in a cookie associated with the client, in combination with all other recited elements.
The following are relevant prior art references made of record, but do not anticipate or obviate the claimed subject matter, including the above-mentioned claim limitations:
Chevalier et al.
INTERACTIVE FEEDBACK FOR CHANGES IN SEARCH RELEVANCY PARAMETERS
US 20160070705 A1; see paragraph 29 with respect to claims 1, 9 and 17
Hasegawa et al.
VISUALIZING QUERY RESULTS TO IMPROVE QUALITY OF SUBSEQUENT SEARCHES
US 20190278820 A1; see paragraph 45 with respect to claims 1, 9 and 17
Behr et al.
BI-DIRECTIONAL SEARCH AND SORTING
US 20160034150 A1; see paragraph 110 with respect to claims 1, 9 and 17
Wyman et al.
PREDICTIVE SEARCHING AND ASSOCIATED CACHE MANAGEMENT
US 20100318538 A1; see paragraph 71 with respect to claims 1, 9 and 17


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED HASAN whose telephone number is (571)270-5008.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on (571)272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SYED H HASAN/Primary Examiner, Art Unit 2154